Pee. Cueiam.
In the action instituted by Samuel H. Hobbs, he moves to dismiss the appeal for that the record contains no assignment of error. The motion is allowed. Bule 19, sec. 3, of the Eules of Practice in the Supreme Court, 200 N. C., 824.
The judgment in the first action, having absolutely divorced the plaintiff and defendant, all rights arising out of the marriage cease, C. S., 1663, including the right to alimony under C. S., 1667. Duffy v. Duffy, 120 N. C., 346, 27 S. E., 28. Hence, motion of appellee therein that the appeal be dismissed will be treated as motion to affirm, and as such .is allowed.
On appeal in first action — Dismissed.
On appeal in second action — Affirmed.